DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner acknowledges receipt of preliminary amendments dated 09/10/2021 in which, the applicants amended claims 1, 11, 12 and 15-20, and cancelled claims 10.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-9 and 11-20, the prior art US PgPub. No. 2019/0224599 by Tajima et al. (hereinafter ‘Tajima’) teaches a computer program stored in a computer readable medium, wherein when the computer program is executed by one or more processors of a computing device, the computer program performs operations to provide methods for managing a model, and the operations comprise: (See Tajima Figure 1, Tajima teaches an anomaly detection system.)
generating, by a processor, an anomaly detection model including a plurality of anomaly detection sub models having a pre-learned network function through using a plurality of training data subsets included in a training data set; (See Tajima Figure 5, Tajima teaches anomaly detection model comprising sub models.) 
determining, by the processor, one or more anomaly detection sub models for calculating an input data among the plurality of anomaly detection sub models; and 
However, Tajima does not teach or suggest “clustering, by the processor, the plurality of anomaly detection sub models; generating, by the processor, an integrated anomaly detection sub model through integrating one or more anomaly detection sub models included in one cluster.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665